Case 1:19-mj-03447-EGT Document 3 Entered on FLSD Docket 09/12/2019 Page 1 of 1



                      UN ITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF FLORIDA

                      CASE NO. l#-3NN1- M t-T*- -.A
UNITED STATES OF AMERICA ,

                                              NOTICZ OF PERMANENT
                                             A PPEARANCE A S COUNSEL
                                                    OF RECORD
  lrkl, !/,:.?
          coxss xow         ; $.l-
                                 11 -w                ,   and fzzes tlazs
appearance as counsel for the above named defendantts). Counsel
agrees to represent the defendant ls) for a1l proceedings arising
out of the transaction with which the defendant ls) is/are
presently charged in the United States District Court in and
the Southern District of Florida .
         Counsel hereby states that this appearance is
 unconditional and in conformity with the requirements of Local
 General Rule 16 and the Special Rules Governing the Admission and
 Practice of Attorneys .

          Counsel acknowledges responsibility to advise the
 defendant ls) of the right of appeal, to file a timely notice of
 appeal if requested to do so by the defendant ts), and to pursue
 that appeal unless relieved by Court Order .
          FEE D ISPUTE S BE TWEEN COUN SEL A ND CL IEN T SH ALL N OT BE A
 BASIS FOR WITHDRXWAL #ROM THIS REPRESENTATION .
          DATED: f l > 14
                            Attorney 3.8 T:-kt< -w
                            Address       tq* N t :1 t:
                            csty e %        state & zsp codelaRo
                            Teleplaone (% *) 7* $:64
                            Florida Bar Number o l* 1tbS
        The undersigned defendant ls) ereby consent ts)            the
 representation of the above counsel .

                                    j
                                    *
                                   z
                                    x '- e                               I
                                    1-G tx/o iïu n6/                     2
